WALDEN, Judge,
dissenting.
I would reverse the award of liquidated damages because, in my opinion, it was unconscionable to award appellee the total contract price over the remaining term of the five year contract without crediting or taking into account the fact that appellees would have had to pay out expenses of at least fifty-five percent of the total contract price during the remaining term. Hooper v. Breneman, 417 So.2d 315 (Fla. 5th DCA 1982); Point East One Condominium v. Point East Developers, 348 So.2d 32 (Fla. 3d DCA 1977); Peacock Hotel v. Shipman, 103 Fla. 633, 138 So. 44 (1931).
I respectfully dissent.